On petition for rehearing.

Per Curiam:

The petition for rehearing is denied. The petition calls our attention to the following comment in our opinion: “It appears that neither the Subcommittee nor Slochower was aware that his claim of privilege would ipso jacto result in his discharge, and would bar him permanently from holding any position either in the city colleges or in the city government.” 350 U. S. 551, 554, lines 13-18. This observation was based on the printed record then before us. The Board now presents for the *945first time additional portions of the official transcript of the proceedings before the United States Senate Internal Security Subcommittee which cast doubt on its accuracy. Since the comment was in no wise controlling of our decision, we believe its deletion from the opinion would serve the interests of accuracy. It is so ordered. [*]
Peter Campbell Brown and Seymour B. Quel for appellee-petitioner. Joinders of amici curiae in the petition for rehearing were filed for the States of Florida, by Richard W. Ervin, Attorney General, Ralph E. Odum, Assistant Attorney General, and John J. Blair, Special Assistant Attorney General; Maine, by Frank F. Harding, Attorney General, James G. Frost, Deputy Attorney General, and Roger A. Putnam, Assistant Attorney General; New Mexico, by Richard H. Robinson, Attorney General; Texas, by John Ben Shepperd, Attorney General, and Philip Sanders, Assistant Attorney General; Utah, by E. R. Callister, Attorney General; Washington, by Don Eastvold, Attorney General, and Andy G. Enge-bretsen and E. P. Donnelly, Assistant Attorneys General; and the Territory of Hawaii, by Edward N. Sylva, Attorney General. Joinders of amici curiae, adopting the joinder filed for the State of Texas in support of the petition for rehearing, were filed for the States of Georgia, by Eugene Cook, Attorney General, and Robert H. Hall and E. Freeman Leverett, Assistant Attorneys General; Kentucky, by Jo M. Ferguson, Attorney General, and M. B. Holifield, Assistant Attorney General; Maine, by Mr. Harding, Mr. Frost and Mr. Putnam; New Mexico, by Mr. Robinson; South Carolina, by T. C. Callison, Attorney General; and Utah, by Mr. Callister.

[Note: The opinion is reported as so amended in the bound volume of 350 U. S.]